 Case 5:19-cv-00013-TBR Document 53 Filed 05/20/20 Page 1 of 5 PageID #: 440




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY
                                      PADUCAH DIVISION
                                CIVIL ACTION NO. 5:19-CV-13-TBR


BRITTON LEVON MCPHERSON,                                                              PLAINTIFF

v.

KAREN RAMEY, et al.,                                                              DEFENDANTS

                                 MEMORANDUM OPINION

       This matter is before the Court on Defendant James Erwin’s Motion for Summary

Judgment. [DN 46]. Plaintiff Britton Levon McPherson has not responded and the time to do so

has passed. This matter is ripe for adjudication. For the reasons set forth herein, Defendant’s

Motion for Summary Judgment, [DN 46], is GRANTED. The Court will enter an Order and

Judgment contemporaneous to this Memorandum Opinion.

                                        BACKGROUND

       On December 28, 2017, Plaintiff claims he reported to Kentucky State Penitentiary

(“KSP”) staff that he was experiencing pain and swelling in his left arm, as well as vomiting. [DN

29 at 152]. Over the course of the next several days, Plaintiff was treated by prison officials with

pain killers, antibiotics, and warm compresses. Id. at 152–56. Unfortunately, Plaintiff’s condition

continued to worsen until he was transferred to the local emergency room where he was diagnosed

with necrotizing fasciitis. Id. at 155. Plaintiff was then transferred to the University of Kentucky

for further evaluation and treatment before eventually being discharged to Kentucky State

Reformatory. Id. at 155–56.

       On February 7, 2019, Plaintiff filed a Complaint against Nurse Practitioner Karen Ramey,

Dr. Lester Lewis, Nurse Kelly Neeley, and an unknown Corrections Officer at KSP, both in their



                                                 1
 Case 5:19-cv-00013-TBR Document 53 Filed 05/20/20 Page 2 of 5 PageID #: 441




official and individual capacities, as well as former Kentucky Department of Corrections

Commissioner James Erwin in his official capacity, and Correct Care Solutions (“CCS”) alleging

that they violated his Eighth Amendment rights through deliberate indifference to a serious

medical need. [DN 1]. Moreover, Plaintiff claims his constitutional rights were impaired by the

Kentucky Department of Corrections and/or CCS’s policies and procedures, or lack thereof. Id.

He seeks compensatory and punitive damages and injunctive relief. Id.

       The Court conducted an initial review of the Complaint pursuant to 28 U.S.C. § 1915A.

[DN 6]. It dismissed the official-capacity claims for damages against Defendant Erwin and the

unknown KSP officer for failure to state a claim upon which relief may be granted. Id.

Subsequently, Defendants CCS, Lewis, Neeley, and Ramey moved for summary judgment. [DN

33]. The Court granted the motion finding (1) Plaintiff failed to exhaust his administrative

remedies in regard to his claims against Defendants Lewis and CCS; and (2) Plaintiff failed to

satisfy the subjective component of his deliberate indifference claim against Defendants Neely and

Ramey. [DN 43].

       In the only remaining claim before the Court, Plaintiff seeks a permanent injunction

requiring Defendant Erwin to order “necessary medical treatment.” [DN 1 at 11]. On January 15,

2020, Defendant Erwin filed a motion for summary judgment. [DN 46]. On April 15, 2020, the

Court issued an order pursuant to United States v. Ninety-Three Firearms, 330 F.3d 414 (6th Cir.

2003), providing Plaintiff with guidance in responding to a motion for summary judgment under

Rule 56 of the Federal Rules of Civil Procedure and granted Plaintiff an additional thirty days to

respond. [DN 52]. Those thirty days have now passed, and Plaintiff has chosen not to respond.

                                     LEGAL STANDARD




                                                2
 Case 5:19-cv-00013-TBR Document 53 Filed 05/20/20 Page 3 of 5 PageID #: 442




       Summary judgment is appropriate when the record, viewed in the light most favorable to

the nonmoving party, reveals “that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine dispute of

material fact exists where “there is sufficient evidence favoring the nonmoving party for a jury to

return a verdict for that party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). The

Court “may not make credibility determinations nor weigh the evidence when determining whether

an issue of fact remains for trial.” Laster v. City of Kalamazoo, 746 F.3d 714, 726 (6th Cir. 2014)

(citing Logan v. Denny’s, Inc., 259 F.3d 558, 566 (6th Cir. 2001); Ahlers v. Schebil, 188 F.3d 365,

369 (6th Cir. 1999)). “The ultimate question is ‘whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one party must

prevail as a matter of law.’” Back v. Nestlé USA, Inc., 694 F.3d 571, 575 (6th Cir. 2012) (quoting

Anderson, 477 U.S. at 251–52). The moving party must shoulder the burden of showing the

absence of a genuine dispute of material fact as to at least one essential element of the nonmovant’s

claim or defense. Fed. R. Civ. P. 56(c); see also Laster, 746 F.3d at 726 (citing Celotex Corp. v.

Catrett, 477 U.S. 317, 324 (1986)). Assuming the moving party satisfies its burden of production,

the nonmovant “must—by deposition, answers to interrogatories, affidavits, and admissions on

file—show specific facts that reveal a genuine issue for trial.” Laster, 746 F.3d at 726 (citing

Celotex Corp., 477 U.S. at 324).

       Additionally, the Court acknowledges that pro se pleadings are to be held to a less stringent

standard than formal pleadings drafted by attorneys. See Haines v. Kerner, 404 U.S. 519 (1972).

The duty to be less stringent with pro se complainants, however, “does not require [the Court] to

conjure up unpled allegations,” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979) (citation




                                                 3
 Case 5:19-cv-00013-TBR Document 53 Filed 05/20/20 Page 4 of 5 PageID #: 443




omitted), nor to create a claim for a pro se plaintiff, Clark v. Nat’l Travelers Life Ins. Co., 518

F.2d 1167, 1169 (6th Cir. 1975).

                                           DISCUSSION

       “In general, the standard for granting a permanent injunction is ‘essentially the same’ as

that for a preliminary injunction, except that a plaintiff must demonstrate actual success on the

merits rather than likelihood of success.” Herrell v. Benson, 261 F. Supp. 3d 772, 776 (E.D. Ky.

2017) (quoting Amoco Prod. Co. v. Village of Gambell, 480 U.S. 531, 546 n.12, 107 S.Ct. 1396,

94 L.Ed.2d 542 (1987)). The Supreme Court has held that in order to obtain a permanent

injunction, a plaintiff must demonstrate that: (1) he has suffered an irreparable injury; (2) the

remedies available at law, including money damages, are inadequate to compensate for the injury;

(3) considering the balance of hardships between the plaintiff and the defendant, a remedy in equity

is warranted; and (4) the public interest would not be disserved by a permanent injunction. eBay

Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006) (citing Weingbuger v. Romero–Barcelo,

456 U.S. 305, 311–13 (1982); Amoco Prod. Co., 480 U.S. at 542)). Similarly, the Sixth Circuit has

“defined the standard for a permanent injunction by holding that ‘where a plaintiff establishes a

constitutional violation . . . the plaintiff will be entitled to permanent injunctive relief upon a

showing of: (1) a continuing irreparable injury if the court fails to issue the injunction, and (2) the

lack of an adequate remedy at law.’” Baker v. Meko, No. CIV A 08-CV-119-HRW, 2008 WL

4889614, at *7 (E.D. Ky. Nov. 12, 2008) (quoting Warren v. City of Athens, Ohio, 411 F.3d 697,

711 (6th Cir. 2005)).

       “In order to qualify for a permanent injunction, success on the merits must have been

established.” Id. at *8 (citing Marcavage v. City of Detroit, Mich., 2008 WL 2980040, 1 (E.D.

Mich., 2008); Eller Media Co. v. City of Cleveland, Ohio, 161 F.Supp.2d 796, 807 (N.D. Ohio,



                                                  4
 Case 5:19-cv-00013-TBR Document 53 Filed 05/20/20 Page 5 of 5 PageID #: 444




2001) (“... when a plaintiff seeks a permanent injunction, the plaintiff must show actual success

on the merits, rather than a mere likelihood of success on the merits. See Amoco Prod. Co, 480

U.S. at 546 n. 12)). In this case, Plaintiff was unsuccessful on the merits of his deliberate

indifference claim. As previously noted, the Court granted summary judgment in favor of the

Defendants after finding that Plaintiff failed to satisfy the subjective component of his deliberate

indifference claim. [DN 43]. Since Plaintiff cannot establish success on the merits, his request for

a permanent injunction must be denied. See Herrell, 261 F. Supp. 3d at 776 (denying request for

permanent injunction where plaintiff failed to demonstrate his constitutional rights had been

violated).

                                         CONCLUSION

       For the reasons set forth herein, Defendant’s Motion for Summary Judgment, [DN 46], is

GRANTED. The Court will enter an Order and Judgment contemporaneous to this Memorandum

Opinion.




                                                       May 20, 2020
CC: Attorneys of Record
Britton Levon McPherson
160929
LITTLE SANDY CORRECTIONAL COMPLEX
505 Prison Connector
Sandy Hook, KY 41171
PRO SE




                                                 5
